                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE


 MARCUS BANES,                                    )
                                                  )
               Plaintiff,                         )
                                                  )            No. 3:18-CV-412-TWP-DCP
 v.                                               )
                                                  )
 MORGAN COUNTY CORRECTIONAL                       )
 COMPLEX and JOHN BYRGE,                          )
                                                  )
               Defendants.                        )


                                 MEMORANDUM OPINION

       This is a pro se prisoner’s complaint under 42 U.S.C. § 1983. Upon initial screening of the

pleading, the Court finds that Plaintiff’s complaint failures to state a claim upon which relief may

be granted. Accordingly, Plaintiff’s motion for temporary restraining order will be DENIED AS

MOOT, no process shall issue, and this case will be DISMISSED.

I.     SCREENING STANDARD

       Under the Prisoner Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and shall, at any time, sua sponte dismiss any claims that are frivolous or malicious,

fail to state a claim for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§

1915(e)(2)(B) and 1915(A); Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal

standard articulated by the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals for failure state a claim under

[28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the

language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive

an initial review under the PLRA, a complaint “must contain sufficient factual matter, accepted as
true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 570). Courts liberally construe pro se pleadings filed in civil rights cases

and hold them to a less stringent standard than formal pleadings drafted by lawyers. Haines v.

Kerner, 404 U.S. 519, 520 (1972).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,

906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 . . . creates a right of action for the

vindication of constitutional guarantees found elsewhere”).

II.    ALLEGATIONS OF THE COMPLAINT

       In his complaint, Plaintiff alleges that four inmates attacked him in his cell at the Morgan

County Correctional Complex [Doc. 1 p. 6]. After the attack, Plaintiff claims that Defendant Byrge

“would not help [him] at all” so Plaintiff left his cell to find the Captain [Id.]. While Plaintiff was

out looking for the Captain, he states that Defendant Byrge left his cell open and consequently

property was stolen out of his cell [Id.]. Upon returning to his pod, Plaintiff was attacked a second

time by inmates in the hallway [Id.]. After the second attack, Plaintiff was sent to medical and

placed in segregation [Id.].

       Plaintiff asserts that Defendant Byrge and the Morgan County Correctional Complex

violated his constitutional rights [Id.]. Specifically, he states that the Morgan County Correctional

Complex is punishing him by housing him in a high security housing unit that does not receive

credit days to be taken off of his sentence [Id.]. He further states that Defendant Byrge failed to

protect him from the second attack by inmates [Id.].




                                                  2
III.   ANALYSIS

       A.      Failure to Protect

       Inmates have a constitutionally protected right to personal safety grounded in the Eighth

Amendment. Farmer v. Brennan, 511 U.S. 825, 833 (1994). This right includes the right be free

“from violence at the hands of other prisoners.” Bishop v. Hackel, 636 F.3d 757, 766 (6th Cir.

2011) (quoting Farmer, 511 U.S. at 833). Thus, prison staff are obliged “to take reasonable

measures to guarantee the safety of the inmates” in their care. Hudson v. Palmer, 468 U.S. 517,

526‒27 (1984). To establish a violation of this right, a plaintiff must show that a defendant was

deliberately indifferent to the Plaintiff’s risk of injury. Walker v. Norris, 917 F.2d 1449, 1453 (6th

Cir. 1990); McGhee v. Foltz, 852 F.2d 876, 880-81 (6th Cir. 1988). To demonstrate deliberate

indifference, the plaintiff must present evidence from which a trier of fact could conclude “that the

official was subjectively aware of the risk” and “disregarded that risk by failing to take reasonable

measures to abate it.” Greene v. Bowles, 361 F.3d 290, 294, quoting Farmer, 511 U.S. at 829, 847.

Generally, an isolated or occasional attack is insufficient to state an Eighth Amendment claim. See

Stewart v. Love, 696 F.2d 43, 44 (6th Cir. 1982).

       In his complaint, Plaintiff asserts that four inmate gang members attacked him in his cell

[Doc. 1 p. 6]. He then left his cell to look for a captain and upon his return he was attacked for a

second time by inmates of that same gang [Id.]. Plaintiff argues that Defendant Byrge should have

known Plaintiff was in imminent danger of a second attack and failed to protect him [Id.]. Plaintiff,

however, fails to demonstrate how or why Defendant Byrge should have known of this second

attack. His claim against Defendant Byrge for failing to protect him from a second attack is

conclusory, and unsupported by facts. Accordingly, Plaintiff has not met the subject component

necessary to establish an Eighth Amendment violation because he failed to allege that Defendant



                                                  3
Byrge possessed a sufficiently culpable state of mind prior to the attacks from inmate gang

members. Thus, this claim fails to state a claim under § 1983.

       B.      Theft of Property

       Further, Plaintiff’s allegation that inmates stole his property fails to state a claim against

either Defendant because the prison’s negligence in allowing the theft is not a “taking” for

purposes of the Fourteenth Amendment. See Hudson v. Palmer, 468 U.S. 517, 531–33, 104 S.Ct.

3194 (1984); Dellis v. Corr. Corp. of Am., 257 F.3d 508, 511 (6th Cir. 2001). The United States

Supreme Court has held that the Due Process Clause of the Fourteenth Amendment is not violated

when a state employee negligently deprives an individual of property, provided that the state makes

available a meaningful post-deprivation remedy.1 Parratt v. Taylor, 451 U.S. 527, 543 (1981),

overruled on other grounds by Daniels v. Williams, 474 U.S. 327 (1986); see also Hudson, 468

U.S. at 533 (extending Parratt’s holding to intentional deprivations of property). Thus, to state a

§ 1983 claim premised on a procedural due process violation, Plaintiff “was required to plead . . .

that there is no adequate state-law remedy for this deprivation.” Hill v. City of Jackson, Michigan,

No. 17-1386, 2018 WL 5255116, at *3 (6th Cir. Oct. 22, 2018). Plaintiff did not make such an

allegation. Moreover, the State of Tennessee provides an adequate post-deprivation remedy. See

Tenn. Code Ann. § 9-8-301 et seq. As such, even liberally construing the complaint in favor of

Plaintiff, it fails to state a claim upon which relief may be granted under § 1983.




       1
          Under Sixth Circuit precedent interpreting Parratt, a § 1983 plaintiff can prevail on a
procedural due process claim “by demonstrating that the property deprivation resulted from either:
(1) an established state procedure that itself violates due process rights, or (2) a ‘random and
unauthorized’ act causing a loss for which available state remedies would not adequately
compensate the plaintiff.” Daily Servs., LLC v. Valentino, 756 F.3d 893, 907 (6th Cir. 2014). In
this case, Plaintiff appears to challenge only a “random and unauthorized act,” and makes no
mention of state procedure.

                                                 4
       C.      Housing Placement

       Plaintiff claims that he is being punished for no reason because he has been placed in a

high security housing unit [Doc. 1 p. 7]. Placement in this unit means that Plaintiff does not receive

credit days off his sentence [Id.]. A prisoner, however, as no constitutional right to be held in a

specific security classification. Harris v. Truesdell, 79 Fed. App’x 756, 759 (6th Cir. 2003), citing

Moody v. Daggett, 429 U.S. 78, 88 n. 9 (1976). Transfers and inner prison inmate housing are

functions wholly within the discretion of the prison authorities. See Olim v. Wakinekona, 461 U.S.

238, 245 (1983). Inmates have no right to be housed in a particular institution or a particular part

of an institution. See Montanye v. Haymes, 427 U.S. 236, 242 (1976); Beard v. Livesay, 798 F.2d

874, 876 (6th Cir. 1986). Thus, Plaintiff has failed to state a claim upon which relief may be

granted with regard to his placement in a high security housing unit.

IV.    CONCLUSION

       Based on the foregoing, this action will be DISMISSED for failure to state a claim upon

which relief may be granted. 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b). Accordingly, Plaintiff’s

pending motion for temporary restraining order [Doc. 10] is DENIED AS MOOT.

       AN APPROPRIATE ORDER WILL ENTER.

       ENTER:
                                                      _s/ Thomas W. Phillips_________
                                                      Senior United States District Judge




                                                  5
